Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0981
                        Lower Tribunal No. 19-1694
                           ________________


                            Juan D. Whipple,
                                  Appellant,

                                     vs.

                  Crystal Ferguson Dawson, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

     Juan D. Whipple, in proper person.

     William C. Robinson, for appellees.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Appellant’s appeal from the order determining homestead status of
real property is dismissed for lack of jurisdiction because the final order was

not timely appealed. See Steele v. Brown, 197 So. 3d 106, 110 (Fla. 1st

DCA 2016) (holding that order determining homestead status “constituted an

appealable, final order”). The remaining orders on appeal are affirmed. See

Rhodes v. State, 986 So. 2d 501, 513 (Fla. 2008) (“To be preserved, the

issue or legal argument must be raised and ruled on by the trial court.”)

(alteration in original); John Moriarty & Assocs. of Fla., Inc. v. Thyssenkrupp

Elevator Corp., 272 So. 3d 464, 465 (Fla. 3d DCA 2019) (“In the absence of

a transcript of the lower court proceedings, and finding no legal error

apparent on the face of the order . . . we cannot conclude the trial court

erred in rendering the order under review and therefore affirm.”); N & D

Holding, Inc. v. Town of Davie, 17 So. 3d 819, 821 (Fla. 4th DCA 2009) (“It

is the appellant’s duty to point out where in the record the alleged error can

be substantiated.”).

      Dismissed in part, affirmed in part.




                                      2